Citation Nr: 1710635	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  09-45 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date prior to March 31, 2009 for the grant of a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1980 to October 1980, and from April 1983 to April 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that granted a TDIU and assigned an effective date of March 31, 2009.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

In August 2014, the Board remanded the issue on appeal to the Agency of Original Jurisdiction (AOJ) in order to obtain VA and private treatment (medical) records, and to obtain an opinion regarding the impact of the service-connected disabilities on the Veteran's employability for the period from 2003 to March 2009.  This was accomplished, and the Board finds that the AOJ substantially complied with the August 2014 Board Remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

In March 2016, the Board remanded the issue on appeal to the AOJ for referral of the case to the VA under Secretary of Benefits or the VA Director of Compensation and Pension Service for adjudication of entitlement to a TDIU under 38 C.F.R. 
§ 4.16(b) for the period prior to July 31, 2009.  As explained in the Remand section below, because the AOJ did not substantially comply with the March 2016 Board remand directives, the appeal is REMANDED to the AOJ.  






REMAND

Earlier Effective Date for TDIU

As stated above, the March 2016 Board decision remanded the issue on appeal to the AOJ for referral of the case to the VA under Secretary of Benefits or the VA Director of Compensation and Pension Service for adjudication of entitlement to a TDIU under 38 C.F.R. § 4.16(b) for the period prior to July 31, 2009.  Upon remand, a VA memorandum dated in May 2016 was completed by an employee of the Appeals Management Center and associated with the claims file.  It appears, however, that the AOJ did not refer the case to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of entitlement to a TDIU under 38 C.F.R. § 4.16(b) for the period prior to July 31, 2009 as requested by the Board in the March 2016.  See also February 2017 appellate brief presentation.  Accordingly, the Board finds that the AOJ did not substantially comply with the March 2016 Board remand directive, and the case is remanded to the AOJ for compliance with the March 2016 Board remand directive.  Stegall, 11 Vet. App. 268.    

Based on the foregoing, upon remand, the AOJ should refer the case to the VA under Secretary of Benefits or the VA Director of Compensation and Pension Service for adjudication of entitlement to a TDIU under 38 C.F.R. § 4.16(b) for the period prior to July 31, 2009.

In adjudicating this issue, the VA under Secretary of Benefits or the VA Director of Compensation and Pension Service should note that VA received the TDIU claim on October 29, 2003.  See October 2003 VA Form 21-8940.  There is evidence that suggests that the Veteran's service-connected disabilities rendered him unemployable prior to July 31, 2009.  In the TDIU claim received on October 29, 2003, the Veteran indicated that he last worked full time on July 1, 2003 for Speedrack Products Group.  The December 2009 VA Form 21-4192 from Speedrack Products Group shows that the Veteran last worked on July 8, 2003, that he never returned from family leave, and that he was working in an administrative capacity.  Social Security Administration (SSA) disability records show that the Veteran has been disabled since July 1, 2003 with a primary diagnosis of osteoarthritis and allied disorders, and a secondary diagnosis of disorders of the back (discogenic and degenerative).  See February 2005 SSA Notice of Decision; April 2005 SSA Disability Determination and Transmittal.   

The October 2014 VA examiner opined that, for the period from 2003 to 2009, the Veteran was at least as likely as not able to seek and maintain substantially gainful employment as a result of the service-connected lumbar spine disability.  In reaching this conclusion, the October 2014 VA examiner explained that the Veteran had subjective complaints of pain but that the severity of pain described by the Veteran is not consistent with the radiologic and physical findings at the that time.  The October 2014 VA examiner opined that it is at least as likely as not that the Veteran would have experienced mild to moderate difficulty in employment where heavy lifting and carrying, pushing, and pulling would have been required, and that the Veteran would have likely experienced some mild difficulty in sedentary labor in the absence of nerve root impingement.  The October 2014 VA examiner explained that bulging intervertebral discs are a very common occurrence and usually remain asymptomatic; however, they can cause discomfort and disability in various parts of the body if the disc compresses an adjacent nerve root.  

Accordingly, the case is REMANDED for the following actions:

1. Refer the case to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of entitlement to a TDIU under 38 C.F.R. § 4.16(b) for the period prior to July 31, 2009.

2. After the requested adjudication has been completed, the issue of entitlement to an earlier effective date prior to July 31, 2009 for a TDIU should be readjudicated.  If the benefit sought is not granted, the Veteran and representative should be furnished a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




